Citation Nr: 1142994	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement a rating higher than 30 percent for postoperative residuals of a total right knee replacement (right knee disability).  

2.  Whether there is new and material evidence to reopen a claim for service connection for a left knee disorder.  

3.  Entitlement to service connection for a left knee disorder, including secondary to the service-connected right knee disability.  

4.  Entitlement to service connection for a right hip disorder secondary to the service-connected right knee disability.  

5.  Entitlement to service connection for a left hip disorder secondary to the 
service-connected right knee disability.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  That decision, in part, considered the claim of service connection for a left knee disorder on its underlying merits.  However, the Veteran initially had claimed entitlement to service connection for a "bilateral" (i.e., right and left) knee disorder in February 1978.  And in an October 1978 decision, the RO had granted service connection for his right knee disability, then characterized as lateral meniscus of the right knee with instability, but had denied service connection for his left knee disability - specifically, for internal derangement of this knee due to torn lateral meniscus cartilage and for chondromalacia of the patella.  He was appropriately notified of that decision, as reflected in an October 1978 VA Form 20-822, Control Document and Award Letter.  That document indicates that VA Form 21-6798, Disability Award letter, was sent to him at his address of record, thereby providing the required notice that service connection had been granted and denied for separate knee disorders under Diagnostic Code (DC) 5257, for "other" knee impairment including recurrent subluxation and lateral instability.  


There is a presumption of administrative regularity under which government officials are presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); see also Sthele v. Principi, 19 Vet. App. 11, 17 (2004).  The Court has applied this presumption of administrative regularity to various processes and procedures throughout the VA administrative process, including the mailing of these type notices.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  And while this presumption of administrative regularity is not absolute, it only may be overcome or rebutted by the submission of "clear evidence to the contrary."  Ashley, 2 Vet. App. at 309.  A claimant's mere statement of nonreceipt is insufficient for that purpose.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).

Here, even without relying on this presumption of administrative regularity, the evidence indicates that VA duly informed the Veteran of that October 1978 decision denying his claim for service connection for a left knee disorder, and of his procedural and appellate rights in that VA Form 21-6798.  Further, in a November 1978 letter regarding an unrelated issue, the Veteran's then representative acknowledged that the October 1978 decision had been reviewed.

The Veteran did not appeal that October 1978 decision initially considering and denying his claim for service connection for a left knee disorder.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).  As a consequence, there has to be new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  So this is the threshold preliminary determination that must be made concerning this claim, and only if there is new and material evidence since that October 1978 decision may the Board then proceed to adjudicate the underlying merits of this claim because this initial determination affects the Board's jurisdiction to consider this claim's underlying merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

As will be explained, however, there is indeed new and material evidence concerning this left knee claim.  So the Board is reopening this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board is remanding this claim, also the others, for further development and consideration.  The remand of the claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.

There is just one other preliminary point worth mentioning.  A videoconference hearing scheduled for July 2009 before a Veterans Law Judge of the Board was canceled upon the Veteran's request.


FINDINGS OF FACT

1.  An unappealed October 1978 rating decision denied service connection for a left knee disorder because there was no competent evidence of record etiologically linking this disorder to the Veteran's military service, including to any injury he had sustained to this knee in service.

2.  During the many years since that October 1978 rating decision, however, additional evidence has been submitted that is neither cumulative nor redundant of evidence considered in that decision and raises a reasonable possibility of substantiating this claim.



CONCLUSIONS OF LAW

1.  The RO's October 1978 decision denying this claim for service connection for a left knee disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Here, though, since the Board is reopening the claim for service connection for a left knee disorder on the basis of new and material evidence, the Board need not determine whether there has been compliance with these notice and duty to assist provisions insofar as apprising the Veteran of the specific reasons for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Cons. Memo., para. 2, 3 (June 14, 2006).  Moreover, the Board will be in a better position to determine whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA once the additional remand development of this claim is completed.  So a determination concerning that is being temporarily deferred. 


Whether there is New and Material Evidence to Reopen this Claim for Service Connection for a Left Knee Disorder

When determining whether a previously denied, unappealed, claim should be reopened, the Board performs a two-step analysis.  The first step is determining whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).


In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require new and material evidence to be new, material, and to raise a reasonable possibility of substantiating the claim.

In the prior October 1978 rating decision, the RO denied this claim because there was no evidence then on file etiologically linking the VA's clinical diagnosis in July 1978 of internal derangement of the left knee due to torn lateral meniscus and chondromalacia to the Veteran's military service; there also was no evidence of left knee pathology in service.  

In that same October 1978 decision, service connection was granted for right knee disability, namely, for lateral meniscus with instability.  And since that decision, other records have been submitted showing the Veteran had repeated right arthroscopic knee surgeries in the late 1980s and early 1990s for the symptoms referable to this knee, and that he eventually had a total right knee replacement in February 1998.

But as also concerning his left knee, service connection may be granted on a secondary basis for disability caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran's claim concerning his left knee disorder raises the possibility of a relationship or correlation between this disorder, at least partly, and his right knee disability that has been service connected.  In Shade, the Court held that § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Further, where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (Because the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury, claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims).  But see, too, Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  The Board is not required to sua sponte raise and reject "all possible theories of entitlement in order to render a valid opinion, only those explicitly raised either by the claimant or by the evidence of record.).  And see Ingram v. Nicholson, 20 Vet. App. 307 (2006) (Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.)

This claim resultantly is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim for service connection for a left knee disorder is reopened, but subject to the further development of this claim on remand.


REMAND

The Veteran alleges that his left knee and right and left hip disorders are proximately due to, the result of, or chronically aggravated by, i.e., secondary to, his already service-connected right knee disability.  As mentioned, he had surgery in February 1998 for a right total knee replacement, so the claims for these other disorders presumably are premised on him having to constantly overcompensate for the impairment in his right knee - such as in weight bearing, stance, ambulation, etc.  

Service connection is permissible on this secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); Allen, supra. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).


When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2) , the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

A VA medical examination of the joints was performed in September 2007.  At the conclusion of that examination, the examiner indicated the Veteran had left hip avascular necrosis and right hip arthritis that were not caused by or the result of his right knee disability.  It was noted that he reported complaints limited to his left hip, and that there was no literature supporting the notion that avascular necrosis was caused by indirect trauma from another joint.  The opinion also mentioned that other causes for avascular necrosis, such as glucorticoid steroids and alcohol abuse, were not shown as related to the cause of the Veteran's avascular necrosis.  This examiner, however, did not provide any comment on the alternative possibility of whether the service-connected right knee disability has chronically - meaning permanently - aggravated the left hip avascular necrosis.  And the holding in Allen makes clear that any medical opinion obtained in response to a claim for secondary service connection also must address this other possibility.  Nor is there any medical evidence of record specifically addressing whether the right hip degenerative arthritis (though the Veteran apparently had no complaints referable this hip during that VA examination) or his left knee disorder were caused or are being aggravated by his service-connected right knee disability.  So this additional medical comment is needed before deciding these claims.

Regarding the claim for a higher rating for the right knee disability, the Veteran last had a VA compensation examination for this disability in September 2007, so more than 4 years ago.  He has since, in March 2008, undergone additional arthroscopic surgery on this knee.  He therefore needs to be reexamined to reassess the severity of this disability and all of its underlying components.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).  

And as for the remaining TDIU claim, the Veteran's compensable service-connected disabilities are his right total knee replacement, rated as 30-percent disabling (that is, other than when he had a temporary 100 percent rating for this disability, including under the convalescent provisions of 38 C.F.R. § 4.30), and tinnitus rated as 10-percent disabling.  He also has 0 percent (i.e., noncompensable) ratings for residuals of a right fifth metacarpal fracture, a right tympanic membrane perforation, and consequent right ear hearing loss.  So his combined rating for these disabilities is 40 percent.  38 C.F.R. § 4.25.  As a result, he does not satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  This, in turn, means that he may only presently receive this requested benefit (even if shown to be so entitled) on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b).  And the Board is precluded from assigning an extra-schedular rating, including an extra-schedular TDIU, in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  Rather, this initial consideration is vested with the Under Secretary for Benefits or the Director of Compensation and Pension Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 


The TDIU claim also is "inextricably intertwined" with the other claims, especially inasmuch as any grant of service connection for additional disability would then have to be considered in determining whether this TDIU claim is considered under 38 C.F.R. § 4.16(a) versus § 4.16(b).  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating that these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for additional medical comment concerning the etiology of the Veteran's right hip, left hip, and left knee disorders, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) these disorders were caused or are being chronically aggravated by his 
service-connected right knee disability.  [Note:  the September 2007 VA examiner already has disassociated the left hip avascular necrosis from this right knee disability, at least insofar as the right knee disability causing this necrosis.  But that examiner did not also comment on the possibility of aggravation of the left hip avascular necrosis by the right knee disability or, apparently because the Veteran did not have any complaints at the time of that evaluation, whether his right hip arthritis was caused or is being aggravated by the right knee disability.]  So additional medical comment is needed concerning these remaining possibilities, that is, regarding possible aggravation of the left hip disorder by the right knee disability (even if not any causation), and whether there is causation or aggravation regarding the right hip and left knee disorders as a result of the right knee disability.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical and other evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

The examiner must discuss the medical rationale of the opinions concerning these claims, regardless of whether they are favorable or unfavorable to these claims, if necessary citing to specific evidence in the file.

2.  Also reexamine the Veteran's right knee to reassess the severity of this disability.

The claims file, including a copy of this remand, must be made available to and reviewed by the examiner for the history of this disability.

All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of this knee on extension and flexion (also keeping mind the Veteran has had total replacement of this knee).  Additionally, the examiner should indicate whether there is recurrent subluxation or lateral instability of this knee and, if there is, whether it is slight, moderate, or severe.


As well, the examiner should determine whether the right knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of this knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of this knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995). 

3.  Medical comment is needed, as well, concerning whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment when also considering his level of education, prior work experience and training, etc.

At present (pending a decision on his claims for service connection for left knee, left hip and right hip disorders), his service-connected disabilities are:  1) right total knee replacement, rated as 30-percent disabling, 2) tinnitus, rated as 10-percent disabling, 3) a right fifth metacarpal fracture, rated as 0-percent disabling; 4) a right tympanic membrane perforation, rated as 0-percent disabling; and 5) consequent right ear hearing loss, also rated as 
0-percent disabling.  So his combined rating for these service-connected disabilities has been 40 percent effectively since May 1, 2008.


4.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


